Determination of Motor Vehicle Commissioner revoking license of petitioner unanimously annulled, on the law, with $20 costs and disbursements to the petitioner. The record lacks substantial evidence that petitioner was guilty of gross negligence in the operation of the *772truck in a-manner showing a reckless disregard, for life or property of others. Accordingly, the determination of the respondent must be annulled (Matter of La Forge v. Kennedy, 7 N Y 2d 973). Concur — Breitel, J. P., Valente, McNally, Stevens and Steuer, JJ.